

115 HR 1611 IH: Gender Diversity in Corporate Leadership Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1611IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mrs. Carolyn B. Maloney of New York (for herself, Mrs. Dingell, Ms. Jenkins of Kansas, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to establish a Gender Diversity Advisory Group to
			 study and make recommendations on strategies to increase gender diversity
			 among the members of the board of directors of issuers, to amend the
			 Securities Exchange Act of 1934 to require issuers to make disclosures to
			 shareholders with respect to gender diversity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gender Diversity in Corporate Leadership Act of 2017. 2.Gender diversity study and disclosures (a)Gender Diversity Advisory Group (1)EstablishmentThe Securities and Exchange Commission shall establish a Gender Diversity Advisory Group (the Advisory Group), which shall be composed of representatives from the Government, academia, and the private sector.
 (2)Study and recommendationsThe Advisory Group shall— (A)carry out a study on strategies to increase gender diversity among the members of the board of directors of issuers; and
 (B)not later than 9 months after the establishment of the Advisory Group, issue a report to the Commission, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate containing the findings and determinations made in carrying out such study, along with recommendations to increase gender diversity among the members of the board of directors of issuers.
 (3)Annual reportNot later than 1 year following the issuance of the report under paragraph (2)(B), and annually thereafter, the Commission shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on the status of gender diversity among the members of the board of directors of issuers.
 (4)Public availability of reportsThe Commission shall make all reports of the Advisory Group available to issuers and the public, including on the website of the Commission.
 (b)DisclosuresThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after section 14B the following:
				
 14C.Gender diversity disclosuresThe Commission shall, by rule, require each issuer to disclose, in any proxy or consent solicitation material for an annual meeting of the shareholders of the issuer, the gender composition of the issuer’s board of directors and nominees for the board of directors..
			